 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   Wells Fargo Bank, N.A., its assignees              Case No.: 19-cv-00361-AJB-LL
     and/or successors
12                                                      ORDER:
                                       Plaintiff,
13                                                      (1) GRANTING PLAINTIFF’S
     v.                                                 MOTION FOR REMAND; AND
14
     Maribel Preciado and DOES 1-10                     (2) DENYING DEFENDANT’S
15   inclusive,                                         REQUEST TO PROCEED IN
                                                        FORMA PAUPERIS
16                                   Defendants.
17
                                                        (Doc. Nos. 4, 7.)
18
19         Presently before the Court are Plaintiff Wells Fargo Bank, N.A.’s (“Plaintiff”)

20   motion to remand, (Doc. No. 7), and Defendant’s request to proceed in forma pauperis,

21   (Doc. No. 4). For the reasons herein, the Court GRANTS Plaintiff’s motion, DENIES

22   Defendant’s request to proceed in forma pauperis as moot, and REMANDS this action to

23   the San Diego Superior Court.

24                                     I.    DISCUSSION

25         Congress has authorized a defendant to remove a civil action from state court to

26   federal court. 28 U.S.C. §1441. However, the removing party “always has the burden of

27   establishing that removal was proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

28   1992). The district court must remand any case previously removed from a state court “if

                                                    1

                                                                              19-cv-00361-AJB-LL
 1   at any time before final judgment it appears that the district court lacks subject matter
 2   jurisdiction.” 28 U.S.C. § 1447(c). Moreover, there is a strong presumption against removal
 3   jurisdiction. Thus, doubts as to whether the federal court has subject matter jurisdiction
 4   must be resolved in favor of remand. See Duncan v. Stuetzle, 76 F.3d 1480, 1485 (9th Cir.
 5   1996); see also Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there is any
 6   doubt as to the right of removal in the first instance.”).
 7         Generally, “[f]ederal jurisdiction typically exists only when a federal question is
 8   presented on the face of the plaintiff’s properly pleaded complaint.” Valles v. Ivy Hill
 9   Corp., 410 F.3d 1071, 1075 (9th Cir. 2005). Here, there is no federal question jurisdiction
10   because the unlawful detainer complaint invokes California law. (See Doc. No. 1-4 at 2.)
11   The complaint filed in state court solely concerns an unlawful detainer action under
12   California law and, thus, presents no federal question. See Aurora Loan Servs., LLC v.
13   Montoya, No. 2:11-cv-2485-MCE-KJN-PS, 2011 WL 5508926, at *3 (E.D. Cal. Nov. 9,
14   2011) (“[P]laintiff filed its Complaint in Superior Court asserting a single claim for
15   unlawful detainer premised solely on California law. Because a claim for unlawful detainer
16   does not by itself present a federal question or necessarily turn on the construction of
17   federal law, no basis for federal question jurisdiction appears on the face of the
18   Complaint.”); see also Sage Home Mortg., LLC v. Roohan, No.: 17-cv-1409-AJB-JMA,
19   2017 U.S. Dist. LEXIS 118119, at *4–5 (S.D. Cal. July 27, 2017) (holding federal
20   jurisdiction does not exist when a complaint alleges a single claim for unlawful detainer
21   which is a California state law cause of action). Accordingly, federal question jurisdiction
22   does not exist.
23         Diversity jurisdiction is generally prohibited if any defendant is a citizen of the state
24   where the action is brought. 28 U.S.C. § 1441(b)(2). Diversity jurisdiction also fails to
25   provide this Court with jurisdiction because at least one Defendant resides in California.
26   (See Doc. No. 1-4 at 2.) Thus, this Court does not have subject matter jurisdiction on
27   diversity grounds.
28   ///
                                                    2

                                                                                   19-cv-00361-AJB-LL
 1         This Court does not have jurisdiction and accordingly, this Court DENIES
 2   Patterson’s IFP motion as moot.
 3                                     II.   CONCLUSION
 4         Because Defendants cannot establish this Court has jurisdiction, removal was
 5   improper. The Court GRANTS Plaintiff’s motion for remand, DENIES Defendant’s
 6   request to proceed in forma pauperis as moot, and REMANDS this action to San Diego
 7   Superior Court.
 8
 9   IT IS SO ORDERED.
10   Dated: May 6, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3

                                                                        19-cv-00361-AJB-LL
